IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1600
                                  Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY DAVID WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Joel D. Yates,

Judge.



      A defendant appeals from the district court order requiring him to pay

restitution. AFFIRMED.



      R. E. Breckenridge of Breckenridge Law P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                          2


POTTERFIELD, Judge.

       Jeremy Williams appeals the restitution order entered following his guilty

plea to second-degree theft by possession of a stolen space heater in violation of

Iowa Code sections 714.1(4) and 714.2(2) (2017).

       Williams was found in possession of an industrial space heater belonging

to Nicholas Drost in April 2017. The heater was stolen from a construction site.

Several other items were stolen from the site at that time, but they were not found

in Williams’s possession.      Williams pled guilty to second-degree theft for

possession of the stolen heater.

       At a hearing regarding restitution, Drost submitted his insurance claim

showing the replacement cost of the heater to be $1234. The heater had

depreciated 60% and was valued at $617.           Drost testified he had a $1000

deductible for his insurance claim, which covered all items stolen from the

construction site, not just the heater. The court ordered Williams to pay $1000 in

restitution. Williams appeals the restitution order.

       “We review restitution orders for correction of errors at law.” State v. Hagen,

840 N.W.2d 140, 144 (Iowa 2013). “In reviewing a restitution order ‘we determine

whether the court’s findings lack substantial evidentiary support, or whether the

court has not properly applied the law.’” Id. (quoting State v. Bonstetter, 637

N.W.2d 161, 165 (Iowa 2001)).

       Williams argues the heater should be returned to Drost and he should not

be required to pay restitution beyond the costs of repairing the heater. Several

wires were cut from the heater to remove it from the site, and it is unknown whether
                                          3


the heater can be fixed.       Drost testified the heater belongs to the insurance

company since he filed the insurance claim.

       In the alternative, Williams claims he should only be responsible for the

$617 depreciated value of the heater. Williams argues other items were stolen

from Drost and it is unfair that he is paying the entire deductible. The State argues

the crime was causally related to the loss of $1000 for the insurance deductible.

       “Restitution is authorized by Iowa Code chapter 910 and is mandatory in all

criminal cases in which the defendant pleads guilty.” State v. Watts, 587 N.W.2d

750, 751 (Iowa 1998) (citing Iowa Code § 910.2). Restitution means “payment of

pecuniary damages to a victim.” Iowa Code § 910.1(4). Pecuniary damages are

“all damages to the extent not paid by an insurer, which a victim could recover

against the offender in a civil action arising out of the same facts or event, except

punitive damages and damages for pain, suffering, mental anguish, and loss of

consortium.” Id. § 910.1(3).

       Restitution damages are generally determined “in the same manner as in a

civil case.” Watts, 587 N.W.2d at 751 (citing Iowa Code § 910.1(3)). “In civil cases,

we will affirm a damage award if it is within a reasonable range of the evidence.”

Id. at 752. “[A]n award of damages may still stand so long as the figure has a

reasonable basis and is not speculative, possible or imaginary, particularly where

the conduct of the wrongdoers has rendered it difficult to ascertain the damages

suffered with the precision otherwise possible.” Id. (citing 22 Am. Jur. 2d Damages

§ 430, at 515–16 (1988)).

       Here, the restitution damages ordered are within a reasonable range of the

evidence. The replacement cost for the heater is $1234, and Drost was required
                                           4


to pay a $1000 deductible to his insurance. Our court has previously upheld an

insurance deductible as the correct amount of restitution. See State v. Taylor, 506

N.W.2d 767, 768 (Iowa 1993); State v. Huisman, No. 11-0427, 2012 WL 150491,

at *1 (Iowa Ct. App. Jan. 19, 2012); State v. Dyer, No. 03-0621, 2001 WL 57664,

at *1 (Iowa Ct. App. Jan. 14, 2004). Because the $1000 deductible is causally

related to Williams’s criminal activities and was properly included in the restitution

order, we affirm. See Bonstetter, 637 N.W.2d at 165 (“Any damages that are

causally related to the criminal activities may be included in the restitution order.”).

       AFFIRMED.